Case 3:20-cv-03792-WHA Document 41-3 Filed 08/06/20 Page 1 of 4




                           Exhibit 2
8/5/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-3
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 2 of 4



                           Mar 5, 2019, 03:32pm



                           JPMorgan Chase Is Done With
                           Private Prisons
                                             Morgan Simon Coniributor 0
                                            Investing
                                            I write about money and socialjustice.




                            TWEET THIS

                                 After years of targeted actions by everyday activists and concerned
                              ty shareholders, JPMorgan Chase announced early this morning that they will stop
                                 financing GEO Group and CoreCivic

                             V       If capital and activists agree that private prisons are bad business, their days
                                     may indeed be numbered.




                           Scores of immigrants, trans women, & allies brought mariachis to send the message: "JP Morgan must show
                           love to   our   community, by breaking up with private prisons"   VANILLALISCI IULLR, MAKI_ II IL HOAD NY




                           "We will no longer bank the private-prison industry" —JPMorgan
                           Chase representative

                           After years of targeted actions by everyday activists and concerned shareholders,
                           JPMorgan Chase announced early this morning that they will stop financing GEO
                           Group and CoreCivic                    — the largest operators of private prisons and
                           immigrant detention centers in the U.S. This is a big win for the world of
                           corporate accountability; one that many believe wouldn't have been possible
                           without hundreds of thousands of people nationally demanding change in the
                           wake of growing concern over family detention. It also calls into question the
                           financial viability of the private prison industry, which has come under fire both
                           by activists and financial analysts.



https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/
https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/   1/3
8/5/2020              Case 3:20-cv-03792-WHA JPMorgan
                                               Document      41-3
                                                      Chase Is       Filed
                                                               Done With      08/06/20
                                                                         Private Prisons Page 3 of 4
                            As explored in "What Do Big Banks Have to Do With Private Prisons," GEO
                            Group and CoreCivic have a long history of profiting from mass incarceration:
                            they make money when beds are filled, justly or unjustly, which is why they've
                            spent $25M on lobbying over the past three decades to push for harsher criminal
                            justice and immigration laws. Interestingly, while only 10% of prisons and jails
                            nationwide are for-profit, a third of all immigrant detention centers are privately
                            owned... receiving over $1B a year in contracts from ICE (almost $5.5M a day of
                            taxpayer money).

                            Since news of family separation at the southern border began shedding more
                            light on the abuses inside such private facilities, activists across the country have
                            been paying careful attention to who actually enables private prison companies in
                            their day to day operations. In other words, they've been meticulously following
                            the money story behind the story — and found that brand-name banks like
                            Chase, Wells Fargo and Bank of America have provided billions in financing to
                            private prisons over the past decade.

                            Over the past few years, there's been a steady drumbeat of actions from civil
                            society addressing this relationship. In May of 2017, Make the Road New
                            York, the Center for Popular Democracy, and allies began their #BackersOfHate
                            campaign with civil disobedience at Chase's Manhattan headquarters, followed
                            by rallies outside of shareholder meetings in Texas and Delaware to call out the
                            abuses immigrants face in private prisons and detention centers. Then in 2018,
                            united under the hashtag #FamilicsBclongTogether, 80+ organizations — from
                            immigrant rights nonprofits to social investing firms — came together to form a
                            corporate accountability committee targeting big banks through both insider
                            conversations and consumer-facing strategies (in full disclosure, the author's
                            firm, Candide Group, and its project Real Money Moves, are members of this
                            committee).

                            Beyond banks, interest rose across the country in addressing the direct role of
                            private prisons in family detention and mass incarceration. Real Money Moves
                            launched in November of 2018 as a national initiative of over 30 athletes, actors,
                            artists and everyday activists, including cast members of "Orange is the New
                            Black" and NFL players, who committed to keep their money out of private
                            prison companies. A select group additionally pledged $10M to social investing,
                            highlighting the idea that it's possible to not only screen out companies with poor
                            track records, but also seek out those who have paid special attention to their
                            social impact. Real Money Moves also helped expose people nationally to
                            community banking options, and in general the idea that knowing where your
                            money spends the night can be a critical way to keep your money and values
                            aligned.




   https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/
   https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/   2/3
8/5/2020               Case 3:20-cv-03792-WHA JPMorgan
                                                Document      41-3
                                                       Chase Is       Filed
                                                                Done With      08/06/20
                                                                          Private Prisons Page 4 of 4
                             On February 14th, Families Belong Together coalition members Daily Kos,
                             CREDO, Make the Road NY, Presente.org, Rainforest Action Network,
                             MomsRising, Conference of Superiors of Men, Candide Group, and Jobs with
                             Justice put this ethos into action with protests at over 100 bank branches, and
                             over 150,000 petition signatures asking Chase and Wells Fargo to break up with
                             private prisons — or pledging to break up with their bank instead. Most visibly,
                             Make the Road NY members showed up at CEO Jamie Dimon's home in
                             Manhattan with a mariachi band to serenade him with break up songs as a part
                             of their ongoing #BackersOfHate campaign — a rousing start to Valentine's Day.

                             Concern over private prisons has also migrated into the political sphere. Earlier
                             this month Make the Road NY hosted hometown representative Alexandria
                             Ocasio Cortez, who pledged to hold oversight hearings to hold banks like Chase
                             accountable for "investing in and making money off of the detention of
                             immigrants." These hearings are expected to still occur — many other banks still
                             participate in private prison financing — but it looks like Chase is off the hook for
                             now.

                             Chase's announcement calls into question the policies of other financial
                             institutions such as Wells Fargo, Bank of America, BNP Paribas, SunTrust, and
                             U.S. Bancorp who maintain relationships with private prisons — even while
                             Moody's and S&P have provided these companies with speculative grade (aka
                             "junk") credit ratings because "their revenues are at risk to changes in
                             government policy and public scrutiny of companies profiting from detention."
                             Indeed, Chase noted the decision came as a result of the bank's "ongoing
                             evaluations of the costs and benefits of serving different industries," and Wells
                             Fargo noted in January it was reducing its exposure to the sector (though has not
                             yet announced a full withdrawal) in accordance with its "environmental and
                             social risk management" practices. If capital and activists agree that private
                             prisons are bad business, their days may indeed be numbered.

                             Disclosures related to my work here.



                                          Morgan Simon Contributor




                             I am an investor and activist who has been building bridges between finance
                             and social justice for close to twenty years. In that time, I've influenced over
                             $150 Billion...
                             Read More




      https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/
      https://web.archive.org/web/20190306133939/https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorga n-chase-is-done-with-private-prisons/   3/3
